DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Priyadarshi et al. (US 20190086982) in view of Choquette et al. (US 7337339).
Regarding claim 1, Priyadarshi teaches
A processor comprising: 
a plurality of intellectual property (IP) circuits (Fig. 3, (CPUs 310(0)-310(N)), each of the plurality of IP circuits to execute instructions and including a local control circuit (Fig. 3, [0028], “The LCM circuits 316(0)-316(N) are configured to monitor and constrain respective regulated currents”) to enable the IP circuit to operate at a level above a local 
a power controller (Fig. 3 (312- global current manager) coupled to the plurality of IP circuits, the power controller including a control circuit to receive request information from the plurality of IP circuits and, ([0026], “A GCM circuit 312 is provided as part of the power management system 306 and is configured to allocate current to the CPUs 310(0)-310(N) so that the total current draw by the CPUs 310(0)-310(N) does not exceed a maximum rail current limit of the power rail 308.” And [0028], “The LCM circuits 316(0)-316(N) are configured to monitor and constrain respective regulated currents I.sub.0, I.sub.1, I.sub.2, . . . I.sub.N demanded by their respective CPUs 310(0)-310(N) from the power rail 308 according to the workload performance requirements of the CPUs 310(0)-310(N) and according to a current allocation set for the respective CPUs 310(0)-310(N) by the GCM circuit 312.”)
based at least in part on the request information, determine that the processor is undergoing the global violation when a global current budget is exceeded. ([0029], “if the current allocation requested from all the CPUs exceeds the maximum rail current limit (or after a determined amount of time) even with the individual, current allocations set for each of the CPUs, the GCM circuit can resort to reducing the voltage on the power rail as a secondary effort, thus causing the LCM circuits to force their CPUs to operate at relatively lower frequencies to restrict their current consumption.” Where the global violation is interpreted as exceeding the maximum rail current)



to enable the IP circuit to operate at a level above a local current budget for the IP circuit, unless the processor is undergoing a global violation; and (Abstract, “When global power is over the threshold, local targets are sent to power managers that generate and monitor local power averages that must remain under the local target. The local block is throttled by the local power manager to reduce power when the local target is exceeded.”)
Choquette is cited to teach a similar concept of power management.  Choquette teach that when both local and global thresholds are exceeded that the local block should be throttled to maintain power/current budgets, while Priyadarshi does not discuss what to do if both thresholds are exceeded. Based on Choquette, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Priyadarshi to throttle the local block when both the global and local power/current budgets are exceeded.  Furthermore, being able to throttle the local blocks individually only when both local and global thresholds are exceeded improves on Priyadarshi by being able to improve performance by throttling local blocks only when global thresholds are exceeded. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to improve performance of the local blocks such as cores of a processor while meeting power and current limitations of the system.

Priyadarshi does not teach but Choquette teaches
prevent the first IP circuit from being throttled in absence of the global violation. (Abstract, “When global power is over the threshold, local targets are sent to power managers that generate and monitor local power averages that must remain under the local target. The local block is throttled by the local power manager to reduce power when the local target is exceeded.” In other words, the throttling of the local block only occurs when the global and local thresholds are exceeded)
Choquette is cited to teach a similar concept of power management.  Choquette teach that when both local and global thresholds are exceeded that the local block should be throttled to maintain power/current budgets, while Priyadarshi does not discuss what to do if both thresholds are exceeded. Based on Choquette, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Priyadarshi to throttle the local block when both the global and local power/current budgets are exceeded.  Furthermore, being able to throttle the local blocks individually only when both local and global thresholds are exceeded improves on Priyadarshi by being able to improve performance by throttling local blocks only when global thresholds are exceeded. To one of ordinary skill in the art before the effective filing data of the 
Regarding claim 3, Priyadarshi does not teach but Choquette teaches wherein the first logic circuit is to receive a global violation signal from the power controller when the processor is undergoing the global violation, wherein the first logic circuit is to cause the first IP circuit to be throttled in response to the throttle signal and the global violation signal. (Abstract, “When global power is over the threshold, local targets are sent to power managers that generate and monitor local power averages that must remain under the local target. The local block is throttled by the local power manager to reduce power when the local target is exceeded.” In other words, the throttling of the local block only occurs when the global and local thresholds are exceeded)
Choquette is cited to teach a similar concept of power management.  Choquette teach that when both local and global thresholds are exceeded that the local block should be throttled to maintain power/current budgets, while Priyadarshi does not discuss what to do if both thresholds are exceeded. Based on Choquette, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Priyadarshi to throttle the local block when both the global and local power/current budgets are exceeded.  Furthermore, being able to throttle the local blocks individually only when both local and global thresholds are exceeded improves on Priyadarshi by being able to improve performance by throttling local blocks only when global thresholds are exceeded. To one of ordinary skill in the art before the effective filing data of the 
Regarding claim 4, Priyadarshi does not teach but Choquette teaches multiple CPU’s each with local power management control as in Figs. 1-2. These local power management blocks control each CPU independently. So, when a global violation to the system occurs, CPU A may be exceeding its local power/current threshold while CPU B may not be exceeding its local threshold therefore according to the operation of the system only CPU A would be throttled.
 wherein a second IP circuit of the plurality of IP circuits comprises a second logic circuit to receive the global violation signal and prevent the second logic circuit from being throttled while the first IP circuit is throttled. (Fig. 3 (138), Abstract, “When global power is over the threshold, local targets are sent to power managers that generate and monitor local power averages that must remain under the local target. The local block is throttled by the local power manager to reduce power when the local target is exceeded.” And col. 4, lines 20-24, “each local power manager generates a local power average and compares it to the local power target for that local block. When the local power average is over the local target, the local power manager throttles the local block to reduce its power consumption, step 138”)
Choquette is cited to teach a similar concept of power management.  Choquette teach that when both local and global thresholds are exceeded that the local block should be throttled to maintain power/current budgets, while Priyadarshi does not discuss what to do if both thresholds are exceeded. Based on Choquette, it would have 
Regarding claim 5, Priyadarshi does not teach but teaches Choquette wherein in response to the global violation signal and without receipt of the throttle signal, the first logic circuit is to prevent the first IP circuit from being throttled. (Fig. 3 (138), Abstract, “When global power is over the threshold, local targets are sent to power managers that generate and monitor local power averages that must remain under the local target. The local block is throttled by the local power manager to reduce power when the local target is exceeded.” And col. 4, lines 20-24, “each local power manager generates a local power average and compares it to the local power target for that local block. When the local power average is over the local target, the local power manager throttles the local block to reduce its power consumption, step 138”)
Choquette is cited to teach a similar concept of power management.  Choquette teach that when both local and global thresholds are exceeded that the local block should be throttled to maintain power/current budgets, while Priyadarshi does not 
Regarding claim 6, Priyadarshi teaches wherein the local control circuit is to generate the throttle signal when a current consumption of the first IP circuit exceeds a local current budget for the first IP circuit. ([0036], “the LCM circuit 316(0)-316(N) continues to determine if requested performance of the CPU 310(0)-310(N) would require current I.sub.0-I.sub.N that exceeds its allocated current from the GCM circuit 312 (block 606 in FIG. 6). If the requested performance of the CPU 310(0)-310(N) would require current I.sub.0-I.sub.N that exceeds its allocated current from the GCM circuit 312, the LCM circuit 316(0)-316(N) does not increase the operating frequency and instruct the respective on-chip regulator circuit 319(0)-319(N) to increase operating voltage V.sub.0-V.sub.N. The LCM circuit 316(0)-316(N) reduces the operating frequency of its CPU 310(0)-310(N) to constrain current demand (block 608 in FIG. 6).”)

As to claim 14, Priyadarshi and Choquette teach this claim according to the reasoning provided in claim 3.
As to claim 15, Priyadarshi and Choquette teach this claim according to the reasoning provided in claim 4.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priyadarshi and Choquette as applied to claim 1 above, and further in view of Dai et al. (US 20140052900) .
Regarding claim 7, Priyadarshi teaches wherein the processor comprises a first partition (Fig 3 (316(0)) including at least one first IP circuit (Fig. 3 (310(0) - CPU 0) and a second partition (Fig 3 (316(1)) including at least one second IP circuit (Fig. 3 (310(1) – CPU 1), wherein the power controller is to allocate a first current budget to the first partition and allocate a second current budget to the second partition, ([0010], “The GCM circuit sets initial current allocations for the CPUs based on the initial performance criteria reported by the LCM circuits. The LCM circuits are local circuits that are configured to monitor and maintain the current demand of their associated CPUs within their allocated current allocation set by the GCM circuit. The GCM circuit sets initial current allocations for the CPUs based on the initial performance criteria reported by the LCM circuits. The LCM circuits are local circuits that are configured to monitor and 
Priyadarshi teaches a hypervisor to set up virtual machines [0030], but does not describe the virtual machine set up. Priyadarshi does not teach but Dai teaches
wherein the first partition is to execute a first virtual machine and the second partition is to execute a second virtual machine. ([0007], “During normal operation each core may be running one or more applications in one or more threads and/or providing one or more virtual machines.”)
Dai is cited to teach a similar concept of power management.  Dai teaches that assigning virtual machines to each core, while Priyadarshi teaches using a hypervisor to control virtual machines but does not discuss how to assign virtual machines to the cores. Using the KSR rationale of combining prior art elements according to known methods to yield predictable results and based on Dai, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Priyadarshi and Choquette assign a virtual machine to each core.  

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Priyadarshi, Choquette, and Dai as applied to claim 1 above, and further in view of Khatri et al. (US 20170031431)
Regarding claim 8, Priyadarshi, Choquette, and Dai do not teach but Khatri teaches wherein when the first partition exceeds the first current budget, the at least one second IP circuit is to operate without constraint. (Figs 1A and 5A, Khatri shows only the nodes/partitions where the node threshold has been exceeded will throttle and while the other nodes operate without constraint. [0076], “At decision block 518, node controllers 160A-D determine if the node peak power limits or thresholds 230 have been exceeded for each of the processing nodes. In response to the node peak power limits or thresholds 230 having been exceeded for one or more of the processing nodes, the node controllers 160A-D instantaneously reduce the operating frequency of the CPUs (i.e. CPU 1 180, CPU 2 182) within that processing node to a pre-determined power level (block 520).”)
Khatri is cited to teach a similar concept of power management of processors.  Khatri teaches multiple node partitions with power/current limits as well as a plurality of cores within the node partition with power/current limits on each individual core, while Priyadarshi, Choquette, and Dai do not discuss node partitions and what to do if both thresholds are exceeded. Based on Choquette, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Priyadarshi, Choquette, and Dai to throttle the local block when both the global/node and local power/current budgets are exceeded.  Furthermore, being able to throttle the local blocks individually only when both local and node thresholds are exceeded improves on Priyadarshi by being able to improve performance by throttling local blocks only when node thresholds are exceeded. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to improve performance of the local blocks such as cores of a processor while meeting 
Regarding claim 9, Priyadarshi, Choquette, and Dai Khatri teaches wherein the power controller further comprises a partition management circuit to allocate the first current budget to the first partition and allocate the second current budget to the second partition. (Fig. 5A (512), [0074], “Micro-controller 122 determines the node peak power limits or thresholds 230 (i.e. node peak limits 166, 232, 234 and 236) and the node average power limits or thresholds 240 (i.e. node average limits 168, 242, 244 and 246) for each of the processing nodes”) 
Khatri is cited to teach a similar concept of power management of processors.  Khatri teaches multiple node partitions with power/current limits as well as a plurality of cores within the node partition with power/current limits on each individual core, while Priyadarshi, Choquette, and Dai do not discuss node partitions setting power/current limits for the nodes and what to do if both thresholds are exceeded. Based on Choquette, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Priyadarshi, Choquette, and Dai to set power/current limits per node to be able to throttle the local block when both the global/node and local power/current budgets are exceeded.  Furthermore, being able to throttle the local blocks individually only when both local and node thresholds are exceeded improves on Priyadarshi by being able to improve performance by throttling local blocks only when node thresholds are exceeded. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to 
Regarding claim 11, Khatri teaches wherein when the first partition is undergoing the global violation and the second partition is not undergoing the global violation, the power controller is to issue a global violation signal to the first partition but not to the second partition. (Fig. 5A, [0076], “At decision block 518, node controllers 160A-D determine if the node peak power limits or thresholds 230 have been exceeded for each of the processing nodes.”)
Khatri is cited to teach a similar concept of power management of processors.  Khatri teaches multiple node partitions with power/current limits as well as a plurality of cores within the node partition with power/current limits on each individual core, while Priyadarshi, Choquette, and Dai do not discuss node partitions and what to do if both thresholds are exceeded. Based on Choquette, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Priyadarshi, Choquette, and Dai to throttle the local block when both the global/node and local power/current budgets are exceeded.  Furthermore, being able to throttle the local blocks individually only when both local and node thresholds are exceeded improves on Priyadarshi by being able to improve performance by throttling local blocks only when node thresholds are exceeded. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to improve performance of the local blocks such as cores of a processor while meeting 
Regarding claim 12, Choquette teaches wherein in response to the global violation signal and a local violation, the at least one first IP circuit is to be throttled. 
(Abstract, “When global power is over the threshold, local targets are sent to power managers that generate and monitor local power averages that must remain under the local target. The local block is throttled by the local power manager to reduce power when the local target is exceeded.”)
Choquette is cited to teach a similar concept of power management.  Choquette teach that when both local and global thresholds are exceeded that the local block should be throttled to maintain power/current budgets, while Priyadarshi does not discuss what to do if both thresholds are exceeded. Based on Choquette, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Priyadarshi to throttle the local block when both the global and local power/current budgets are exceeded.  Furthermore, being able to throttle the local blocks individually only when both local and global thresholds are exceeded improves on Priyadarshi by being able to improve performance by throttling local blocks only when global thresholds are exceeded. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to improve performance of the local blocks such as cores of a processor while meeting power and current limitations of the system.


As to claim 16, Priyadarshi, Choquette, and Khatri teach this claim according to the reasoning provided in claim 4 and 8.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khatri et al. in view of Choquette et al. and Priyadarshi et al.
Regarding claim 17, Khatri teaches 
A system comprising: 
a system on chip (SoC) comprising: 
a first partition comprising a first plurality of cores; (Fig. 1A, (150 A –processing node) and (cpu1 and cpu2))
a second partition comprising a second plurality of cores; and (Fig. 1A, (150 B –processing node) and (cpu1 and cpu2))
a power controller comprising: (Fig. 1A (120 – power management controller))
a partition management circuit to allocate a first budget to the first partition and allocate a second budget to the second partition; and (Fig. 5A (512), [0074], “Micro-controller 122 determines the node peak power limits or thresholds 230 (i.e. node peak limits 166, 232, 234 and 236) and the node average power limits or thresholds 240 (i.e. node average limits 168, 242, 244 and 246) for each of the processing nodes”) 
a global control circuit to identify a first global violation in response to the first partition exceeding the first budget and identify a second global violation in response to the second partition exceeding the second budget, (Fig. 5A, [0076], “At decision 518, node controllers 160A-D determine if the node peak power limits or thresholds 230 have been exceeded for each of the processing nodes.”)
Khatri teaches the node power limits for multiple nodes as well as the power limits for the plurality of cores within the nodes. Choquette teaches when to throttle when power limit violation occurs at both a global and at a local (core level)
Filed Via EFS45ITL.3823US (AC1898-US)wherein in response to the first global violation at least one of the first plurality of cores having a consumption level exceeding a local budget is to be throttled, while the second partition is to operate unconstrained; and (Abstract, “When global power is over the threshold, … . The local block is throttled by the local power manager to reduce power when the local target is exceeded.” While when Khatri’s second partition does not have a global violation, no throttling occurs based on Choquette (i.e. operates unconstrained)
Choquette is cited to teach a similar concept of power management.  Choquette teach that when both local and global thresholds are exceeded that the local block should be throttled to maintain power/current budgets, while Priyadarshi does not discuss what to do if both thresholds are exceeded. Based on Choquette, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Weissmann to throttle the local block when both the global and local power/current budgets are exceeded.  Furthermore, being able to throttle the local blocks individually only when both local and global thresholds are exceeded improves on Weissmann by being able to improve performance by throttling local blocks only when global thresholds are exceeded. To one of ordinary skill in the art before the effective filing data of the 
Khatri and Choquette do not teach but Priyadarshi teaches
a system on chip (SoC) (Figs. 8 (system-on-a-chip (SoC) 806)) comprising:
a voltage regulator coupled to the SoC to provide one or more voltages to the SoC. (Fig. 1 (160-External VR)
Priyadarshi is cited to teach a similar concept of power management.  Priyadarshi teaches a similar system to control power/current via throttling based on global and local power/current violations. Priyadarshi’s system includes both an external voltage regulator and the system contained on a chip. Using the KSR rationale of combining prior art elements according to known methods to yield predictable results; and based on Priyadarshi, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khatri and Choquette to implement the global and local threshold system with a voltage regulator and on a SOC. 
Regarding claim 20, Khatri teaches wherein the power controller, in response to the first global violation, is to prevent cross-partition throttling of the second partition. (Fig. 5A, when the first partition/node does have a global/node violation and throttles based on Choquette’s controls, the second partition which does not have a global/node violation in node 2 does not throttle node 2 and its cpus)
As to claim 18, Khatri, Priyadarshi, and Choquette teach this claim according to the reasoning provided in claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        March 15, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187